Case 1:19-cv-00801-TSE-IDD Document 20 Filed 08/10/20 Page 1 of 2 PagelD# 109

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

MARGARET BERRETT, )
)
Vv. )

) Case No. 1:19¢v00801
ANDREW M. SAUL, )
Acting Commissioner of Secial )
Security, )

Defendant.

ORDER

On July 23, 2020, United States Magistrate Judge Ivan D. Davis entered a Report
and Recammendation (“Report”) in this social security case regarding a final decision from
the Commissioner of the Social Security Administration denying plaintiff’s claim for
disability insurance benefits. In the Report, Judge Davis recommends that plaintiff's
motion for summary judgment be denied and that defendant’s motion for summary
judgment be granted.' Specifically, the Report holds: (i) that the Administrative Law Judge
(“ALJ”) sufficiently explained how he determined plaintiff's residual functional capacity
(“RFC”) as to routine, tasks, production quotas, and concentration, attention, and pace; (ii)
that the ALJ explained how he determined plaintiff's functional limitations as of March
24, 2015; and (iii) that the ALJ did not fail to address material evidence from two medical

exams.

 

Both parties in this matter were represented by counsel.
l
Case 1:19-cv-00801-TSE-IDD Document 20 Filed 08/10/20 Page 2 of 2 PagelD# 110

Upon consideration of the record and Judge Davis's thorough and well-reasoned
Report, to which no objections have been filed, and having found no clear error,”

The Court ADOPTS, as its own, the findings and facts and recommendations of
Judge Davis as set forth in his Report (Doc. 19).

Accordingly,

It is hereby ORDERED that plaintiffs motion for summary judgment (Doc. 10) is
DENIED.

It is further ORDERED that defendant’s motion for summary judgment (Doc. 16)
is GRANTED.

The Clerk of Court is directed to enter Rule 58 judgment in favor of the defendant.

The Clerk of the Court is further directed to provide a copy of this Order to all
counsel of record and to place this matter among the ended causes.

Alexandria, Virginia
August 10, 2020

 

United States Distyict Judge

 

? See Diamond v. Colonial Life & Ace. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence of any
objections to 4 magistrate’s report, the court “need not eanduct a de novo review, but instead must ‘only
satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’”).

2
